Citation Nr: 1606791	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to special monthly pension (SMP) for the Veteran's surviving spouse (appellant) based on the need for regular aid and attendance of another person or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; S.P., and V.G.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946 and from October 1950 to March 1954.  He died on December [redacted], 1981.  The appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  The Albuquerque, New Mexico, RO currently has jurisdiction. 

The Veteran testified at a Board hearing at the RO before the undersigned in July 2012.  A transcript of the hearing is associated with the record. 

This appeal was previously before the Board in March 2012 and October 2012 when it was remanded for additional development.  It has been returned for further appellate consideration. 

As first explained in the October 2012 remand, the March 2012 remand characterized the first issue as whether there was new and material evidence to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  However, as new service treatment records have been received since the original April 1982 denial, the claim will be reconsidered and adjudicated on the merits.  See 38 C.F.R. § 3.156(c) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 1981.  The cause of death was alcoholic cardiomyopathy, and status post left ventricular thrombus requiring anti-coagulant treatment.

2.  Service connection was not established for any disability at the time of the Veteran's death. 

3.  There was no evidence of cardiomyopathy or any other cardiovascular disability during service or until many years after discharge from service; continuity of symptomatology has not been established, and there is no competent medical opinion that relates the cardiomyopathy or left ventricular thrombus to active service.  The medical records are entirely negative for a diagnosis of PTSD or any other psychiatric disability, so that the Veteran's alcoholism cannot be attributed to such a disability. 

4.  The appellant requires assistance in protecting herself from the hazards incident to her environment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.312 (2015).  

2.  The criteria for entitlement to special monthly pension for the Veteran's surviving spouse based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1502(b), 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the appellant was provided with VCAA notification in an October 2007 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  At the request of the October 2012 remand, she was provided with a second VCAA letter in December 2012 with specific information pertaining to claims for service connection for post-traumatic stress disorder (PTSD) and the prohibition of claims for service connection for primary alcoholism.  Although this letter was not provided until after the initial adjudication, there is no harm to the appellant as her claim has been readjudicated since the receipt of the new information.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  In addition, medical records from the Gallup Indian Medical Center where he received much of his medical treatment have also been received.  These records date from the late 1950s to within a few months of his death in 1981.  Requests were made for the Veteran's VA treatment records.  A March 2011 memorandum includes a formal finding that these records were not available and that additional attempts would be futile.  

The October 2012 remand contained several development instructions in addition to the one for another notification letter.  The Social Security Administration (SSA) was to be contacted in order to obtain records regarding a February 1982 determination that the Veteran was not entitled to disability benefits at the time of his December 1981 death.  The request was made in December 2012, and a reply stating that SSA did not have any records for the Veteran was received in April 2013.  

VA has a duty to provide an examination or obtain an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A(d).  VA did not obtain a medical opinion in this case.  There is no evidence that the Veteran's fatal heart conditions may have been related to service.  Although the appellant and the Veteran's grandchildren believe that there might be such a relationship, the appellant has had difficulty recalling events, such as the year of her marriage to the Veteran (1956) or when she met the Veteran, and the grandchildren who testified at the hearing were born after the Veteran's death.  The clinical evidence does not show or suggest the presence of a condition related to the Veteran's death during service or for at least many years after service and does not suggest a link between the fatal conditions and service.  Hence, an opinion is not required.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the undersigned engaged the appellant and her representative in a discussion regarding what was required to show service connection for the cause of the Veteran's death.  There was a discussion of relevant evidence.  In fact, the development requested by the October 2012 remand was a direct response to the discussion and testimony at the July 2012 hearing.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There is no indication that there is any relevant evidence outstanding that has not been requested by VA, and the Board will proceed with consideration of the appeal.

Service Connection for the Cause of Death

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability. See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

If myocarditis becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of myocarditis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition; credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (CAFC) held that 38 U.S.C.A. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  CAFC defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's death certificate shows that he died December [redacted], 1981.  The cause of death was alcoholic cardiomyopathy, and status post left ventricular thrombus requiring anti-coagulant treatment.  The place of death was a VA Medical Center in Albuquerque, New Mexico.  An autopsy was not conducted.  

The Veteran was not service connected for any disability at the time of his death.  The Board will therefore examine whether or not the alcoholic cardiomyopathy that caused the Veteran's death was incurred in or aggravated by active service.  

The appellant and her family contend that the Veteran's alcoholism and subsequent cardiomyopathy are the result of PTSD or another psychiatric disability that was incurred due to active service.  They argue that the Veteran did not have a drinking problem prior to service but that had difficulties with alcohol dating from his discharge from service.  

The service treatment records are negative for any evidence of a heart disability or a psychiatric disability.  The Veteran's August 1946 discharge examination for his first period of service indicates that the cardiovascular system and the heart were normal.  His nervous system was also normal.  The March 1954 discharge examination for the second period of service states that the heart and vascular system were normal, as was the psychiatric examination.  A chest X-ray was negative.  

In regards to a possible stressor for PTSD, there is no evidence that the Veteran was involved in combat during either period of service.  The appellant testified that the Veteran told her that they were killing people.  She said he experienced nightmares.  The records show he is a Veteran of both World War Two and the Korean Conflict, and served in the Marines as a Code Talker.  However, during his first period of service the Veteran was not inducted until January 1945, and his service treatment records show that he was still in the United States as of June 1945.  The Board observes that final land campaign against Japan ended in Okinawa on June 22, 1945 and the war with Japan ended on September 2, 1945.  His personnel records do not show that he received any awards or decorations that would indicate combat, and the only campaign he is credited with participating in was the Occupation of Japan.  

There is no indication that the Veteran served in areas that could involve fear of hostile military action.

The Veteran's second period of service lasted throughout most of the Korean Conflict.  However, his DD 214 shows that he had only one month and 3 days of foreign or sea service during this period of service.  The personnel records do not show that he received any awards or decorations that would indicate combat and his service treatment records do not show any wounds or injury.  There is no other evidence that he participated in combat or served in areas that would involve fear of hostile military or terrorist activity.

In short, there is no evidence that the Veteran was in Korea or that he participated in combat.  Without evidence that the Veteran participated in combat during either period of service, exposure to a stressor is not conceded. 

Even if a stressor were to be conceded, the post service medical records are completely negative for any complaints or treatment pertaining to a psychiatric disability, to include PTSD.  

The post service medical records are also negative for evidence of cardiomyopathy or any other heart disability until many years after discharge.  Records dating from the Gallup Indian Medical Center dating from 1958 until 1981 have been obtained.  A July 1967 chest X-ray that notes the Veteran's heart was at the upper limits of normal, while a February 1971 chest X-ray says the left ventricle was slightly prominent.  The heart was enlarged on a February 1974 X-ray but a May 1977 X-ray found that the heart was a normal size with some left ventricular prominence.  He was placed on an Antabuse program for the treatment of alcoholism in May 1977.  

In October 1977, a chest X-ray showed cardiomyopathy, probably alcoholic.  He was also diagnosed with chronic alcoholism.  He was hospitalized and treated for these disabilities at a VA facility from October 1977 to December 1977, during which time he underwent cardiac catheterization.  Hospital records from the Gallup Indian Medical Center show that the Veteran was admitted for treatment for alcoholic cardiomyopathy; aortic insufficiency; and pneumonia in March 1980.  After four days he was transferred to the VAMC.  None of these medical records relate the Veteran's cardiomyopathy to service on any basis, and none of the medical records contain a diagnosis of PTSD or any other psychiatric disability.  

In view of the above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  There is no evidence of a psychiatric disability or even alcoholism during service.  There also is no evidence of cardiomyopathy, left ventricular thrombus, or any other disability of the heart or cardiovascular system during service or within the one year presumptive period following discharge from service.  

The evidence shows that enlargement of the Veteran's heart was not discovered until the 1970s, which were many years after his discharge.  This precludes service connection on a presumptive basis.  There is no evidence that the Veteran experienced any cardiac symptoms until many years after service, and continuity of symptomatology is not established.  There is no competent medical opinion that relates cardiomyopathy, left ventricular thrombus, or any other disability of the heart or cardiovascular system to service on any basis, to include alcoholism.  

The post service medical records are completely negative for evidence or diagnosis of PTSD or any other psychiatric disability.  There is also no medical opinion that states the Veteran had PTSD or any other psychiatric disability prior to his death, or that relates his alcoholism to such a disability.  

In summary, as the Veteran was not service connected for any disability at the time of his death, as the disabilities that caused the death of the Veteran were not incurred due to service or until many years after discharge from service, and as there is no competent opinion that relates the cause of the Veteran's death to service, entitlement to service connection for the cause of his death is not established.  

Special Monthly Pension

The record shows that the appellant was granted entitlement to death pension in November 1983.  She continues to be in receipt of these benefits.  

Increased pension is payable to a surviving spouse by reason of need for aid and attendance, or if not in need of aid and attendance, by reason of being housebound.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351 (a)(5).  

Aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351 (b). 

To establish a need for regular aid and attendance, the surviving spouse must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the appellant remain in bed.  The fact that an appellant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which an appellant is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the appellant is so helpless as to need regular aid and attendance, not constant need.  Determinations that an appellant is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the appellant's condition requires him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The appellant must be unable to perform one of the enumerated personal functions, but her condition does not have to manifest in an inability to perform all the enumerated personal functions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

For a surviving spouse in receipt of death pension, the permanently housebound requirement is met when the surviving spouse is substantially confined to his or her home or immediate premises by reason of disability or disabilities which are reasonably certain will remain throughout the surviving spouse's lifetime.  38 C.F.R. § 3.351(f).  

The appellant testified at the July 2012 hearing that her grandchildren helped her do tasks around the house.  Their tasks included cleaning, cooking, and getting her to appointments.  The grandchildren testified that the appellant had diabetes, and that they helped her with insulin and monitoring her blood sugars.  They helped her do chores such as moving things in the house, taking care of her vehicles, and day-to-day activities.  It was noted that the appellant could easily become sick or faint if her blood sugars were not correct, and that someone needed to be there to administer the insulin.  They also made sure that her bills were paid and that she took her medicine.  She did not need help with dressing or bathing.  The appellant also noted that she was diabetic.  She said that she would see her doctors every month or two.  See Transcript. 

As noted earlier, the appellant exhibited difficulty with memory and she also appeared frail at her hearing.

The medical evidence includes the appellant's treatment records from Gallup Indian Medical Center dating from 2008 to 2009.  These show she retired from her job as housekeeper in October 2007.  She was seen for anxiety and sleeplessness following her retirement.  The appellant is followed for left knee pain; diabetes mellitus, type 2; glaucoma and hypertension.  Her diabetes is treated with insulin.  A May 2008 visual fields test showed normal results.  

Efforts to obtain an examination were thwarted by the VA Medical Center's refusal to provide the examination because the appellant was not a veteran; and the absence of any other effort to arrange for an examination.  By law VA has a duty to provide examinations for claimants when needed, regardless of their veteran status.  38 U.S.C.A. §§ 5103A(a), (d).  The agency of original jurisdiction did send the appellant forms, which it expected her to have completed by her care providers.  Given the appellant's frail physical condition, language barriers, and limited financial resources; it does not seem reasonable to impose on her the burden and expense of arranging an examination VA had a duty to provide.

At this point, the most probative evidence is that obtained via testimony and observation at the appellant's hearing.  The testimony indicates that the appellant needs the regular assistance of her grandchildren to administer essential medications; and in essence that this assistance protects her from the hazards incident to her environment.  

Resolving reasonable doubt in the appellant's favor, entitlement to special monthly pension based on need for regular aid and attendance is granted.  This is a greater benefit than special monthly pension at the housebound rate.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

Entitlement to special monthly pension for the Veteran's surviving spouse based on the need for regular aid and attendance of another person is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


